Exhibit 10.6

PERFORMANCE AND INDEMNITY AGREEMENT

March 30, 2011

Between

Huntington Ingalls Industries, Inc. and Titan II Inc. (formerly Northrop Grumman

Corporation) (“NGC”)

Relating to the Guaranty Agreement between NGC and

The Bank of New York Mellon Trust Company, N.A., as trustee



--------------------------------------------------------------------------------

THIS PERFORMANCE AND INDEMNITY AGREEMENT (this “Agreement”) is made as of
March 30, 2011, by and between Huntington Ingalls Industries, Inc., a Delaware
corporation having its office at 4101 Washington Avenue, Newport News, VA 23607
(“HII”), and Titan II Inc. (formerly Northrop Grumman Corporation), a Delaware
corporation having its office at 4101 Washington Avenue, Newport News, VA 23607
(“NGC”).

RECITALS

A. Pursuant to the Separation and Distribution Agreement (the “Separation
Agreement”), dated as of the date hereof, among HII, NGC, New P, Inc., a
Delaware corporation (“New NGC”) and certain subsidiaries of NGC, the parties
thereto have agreed, among other things, that New NGC will distribute all of the
outstanding shares of common stock of HII to the holders of common stock of New
NGC (the “Distribution”).

B. Pursuant to the Guaranty Agreement (the “Guaranty Agreement”), dated as of
December 1, 2006, between NGC, as guarantor, and The Bank of New York Mellon
Trust Company, N.A. (formerly known as The Bank of New York Trust Company,
N.A.), as trustee (“BoNY”), NGC has guaranteed the payment of the Gulf
Opportunity Zone Industrial Development Revenue Bonds (NGSS, Inc. Project),
Series 2006 due 2028 (the “Bonds”), issued by the Mississippi Business Finance
Corporation (“MBFC”) on behalf of Northrop Grumman Shipbuilding, Inc., a
Virginia corporation, a subsidiary of NGC, under the Trust Indenture (the
“Indenture”), dated as of December 1, 2006, by and between the MBFC, as issuer,
and BoNY, as trustee.

C. As a condition to the Distribution under the Separation Agreement, HII and
NGC must execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and conditions herein contained, the parties hereto agree as follows:

 

1. PERFORMANCE BY HII ON BEHALF OF NGC

 

1.1 HII shall comply, on behalf of NGC, with all the provisions of the Guaranty
Agreement with which NGC is obligated to comply. HII shall have responsibility
for the payment and performance of all outstanding indebtedness, obligations and
liabilities of every type and description of the guarantor under the Guaranty
Agreement whether now existing or hereafter arising under the Guaranty Agreement
and shall pay and perform such outstanding indebtedness, obligations and
liabilities in the time and manner required under the Guaranty Agreement as the
same fall due for payment and performance, notwithstanding that a request for
payment and/or performance may be directed to NGC.

 

1.2 If required in accordance with the terms of the Guaranty Agreement, HII
shall make (a) the full and prompt payment of the principal of, and premium, if
any, on the Bonds when and as the same shall become due, whether at the stated
maturity thereof, by acceleration, call for redemption, tender for purchase or
otherwise; (b) the full and prompt payment of any interest on the Bonds when and
as the same shall become due; and (c) the full and prompt payment when and as
the same shall become due of any and all amounts which may become due under the
Indenture (as defined in the Guaranty Agreement), the Note (as defined in the
Indenture) or the Loan Agreement (as defined in the Guaranty Agreement).

 

1.3 HII shall remain responsible to comply with all the provisions of the
Guaranty Agreement on behalf of NGC, even if such provisions are amended,
supplemented or otherwise modified after the date hereof.

 

1.4 NGC will continue to be the guarantor of the Bonds as provided in the
Guaranty Agreement. Nothing in this Agreement will release NGC from its
obligations as guarantor under the Guaranty Agreement.

 

2. INDEMNIFICATION

HII shall indemnify NGC and keep NGC fully and effectively indemnified from and
against and hold NGC harmless from and against any and all past, present and
future liabilities, losses, damages, penalties, judgments, actions, proceedings,
claims, demands, costs, fees and expenses of any kind or nature whatsoever to
which NGC may become subject or that may be imposed on, incurred by, suffered
by, made against or asserted against NGC, in any manner relating to, arising out
of or in connection with the



--------------------------------------------------------------------------------

Guaranty Agreement and/or any failure by HII to perform any of those
obligations, including in respect of any failure on the part of NGC to perform
any of those obligations which by this Agreement are to be performed by HII, or
any claim, litigation, investigation or proceeding relating thereto and to
reimburse NGC upon demand for any legal or other expenses incurred in connection
with investigating or defending any of the foregoing.

 

3. WAIVERS

 

3.1 HII hereby waives, consistent with and to the extent waived in the Guaranty
Agreement, any and all defenses, legal or equitable, that it may have against
any person to liability hereunder, including (i) the illegality, invalidity or
unenforceability of the Guaranty Agreement and (ii) all defenses that at any
time may be available to it by virtue of any valuation, stay, moratorium or
other law now or hereafter in effect.

 

3.2 HII hereby waives any setoff or counterclaim related to its obligations
under this Agreement that may at any time be available to it.

 

3.3 HII hereby waives presentment, demand for payment or performance, including
diligence in making demands hereunder, notice of dishonor or nonperformance,
protest and all other notices of any kind, including (i) notice of the
existence, creation or incurrence of new or additional indebtedness, liabilities
or obligations under the Guaranty Agreement, (ii) notice of any action taken or
omitted in connection with the Guaranty Agreement, (iii) notice of any default
by NGC, (iv) notice that any portion of the indebtedness, liabilities or
obligations under the Guaranty Agreement is due, and (v) notice of any action
against NGC.

 

4. FURTHER ASSURANCES

HII, at its own expense, shall perform promptly such acts as may be reasonably
necessary or advisable, or that NGC may reasonably request at any time, to carry
out the intent of this Agreement, including, to execute and deliver (or cause
any third party to execute and deliver) any such additional agreements,
documents and instruments to evidence HII’s agreements to comply with the
provisions of the Guaranty Agreement on NGC’s behalf and to indemnify NGC as set
forth in Sections 1 and 2 hereof.

 

5. ENTIRE AGREEMENT

This Agreement represents the entire agreement between the parties in relation
to the subject matter of this Agreement and supersedes any previous agreement
whether written or oral between the parties in relation to that subject matter.

 

6. SEVERABILITY

If any term or provision of this Agreement shall be held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law, such
term or provision, or part thereof, to the extent that it is illegal or
unenforceable, shall be deemed not to form part of this Agreement but the
enforceability of the remainder of this Agreement shall not be affected. Subject
to the preceding sentence, should any term or provision of this Agreement be or
become ineffective, in whole or in part, for reasons beyond the control of the
parties, the parties shall use reasonable efforts to agree upon a new provision
which shall as nearly as possible have the same commercial effect as the
ineffective term or provision or part thereof.

 

7. NOTICES

Any notice or other communications required or permitted hereunder shall be
sufficiently given if delivered in person, transmitted via facsimile (but only
if followed by transmittal by recognized overnight courier or hand delivery), or
sent by registered or certified mail, postage prepaid, or recognized overnight
courier service addressed to the party concerned at the relevant address shown
at the beginning of this Agreement (or such other address as may be notified
from time to time in accordance with this Clause by the relevant party to the
other party), and such notice or communication shall be deemed to have been
given (a) as of the date so personally delivered or transmitted via facsimile,
(b) on the third Business Day after the mailing thereof or (c) on the first
Business Day after delivery by recognized overnight courier service. The term
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 

2



--------------------------------------------------------------------------------

8. COUNTERPARTS

This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts, each of which shall be deemed an original and all of
which taken together shall constitute a single agreement.

 

9. GOVERNING LAW

THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (OTHER THAN CHOICE OF LAW RULES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION).

 

10. INTERPRETATION

 

10.1 References

In this Agreement, unless the context otherwise requires:

 

  (a) any reference to an agreement or other document is to that document as
amended, supplemented or replaced from time to time; and

 

  (b) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.

 

10.2 Headings

In this Agreement the headings are for convenience only and shall not affect the
interpretation or construction of this Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers or authorized signatories thereunto duly
authorized as of the date first above written.

 

HUNTINGTON INGALLS INDUSTRIES, INC. By:   /s/ C. Michael Petters   Name:   C.
Michael Petters   Title:   President and Chief Executive Officer TITAN II INC.
By:   /s/ C. Michael Petters   Name:   C. Michael Petters   Title:   President